Citation Nr: 0602034	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to May 
1971, and he had service in the Kingdom of Thailand during 
the Vietnam War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Milwaukee, Wisconsin.  

The Board remanded the veteran's claim in January 2005.  The 
Board requested that additional information be obtained from 
the veteran with respect to his claim.  No additional 
information or guidance was forthcoming from the veteran and 
the claim has since been returned to the Board for further 
action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a January 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The Board notes that additional informational letters were 
sent to the veteran either by the AOJ or by the Appeals 
Management Center (AMC) in January 2003, January 2005, and 
June 2005.  The original letter informed the appellant of 
what evidence was required to substantiate the claim for 
entitlement to service connection for PTSD and of his, and 
VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his/her possession to the AOJ.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's Remand of January 2005.  In 
each instance, the VA has discussed what the appellant needed 
to present in the form of evidence that would allow for him 
to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

It is so noted that this appeal differs somewhat from other 
appeals in that at various times while the claim has been on 
appeal, the veteran has been incarcerated in the State of 
Wisconsin.  The United States Court of Appeals for Veterans 
Claims (Court) specifically addressed VA's duty to assist 
incarcerated veterans in Wood v. Derwinski, 1 Vet. App. 190 
(1991) and Bolton v. Brown, 8 Vet. App. 185 (1995). 

In Wood, the veteran claimed that he had PTSD as a result of 
military service, and the Board found that there was 
insufficient evidence to support this assertion.  Id. at 192.  
After affirming this finding, the Court addressed whether VA 
adequately assisted the veteran in developing his claim.  Id. 
at 193.  The Court first stated that, in situations where a 
veteran is incarcerated, ". . . the opportunity for face to 
face assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
veteran what evidence he needs together with advice and help 
in obtaining it."  Id. The Court noted that the veteran 
needed help in obtaining evidence corroborating his claimed 
stressors and that VA had advised him that such evidence was 
needed and could be obtained only if the veteran could 
furnish specific information as to the time and place of any 
such incidents and the identities of witnesses to it.  Id.  
Despite two VA attempts to get this specific information, the 
veteran did not provide it.  Id.  The Court concluded: 

While the VA's help and advice in this 
case was not a model to be followed, an 
examination of the record satisfies us 
that appellant was adequately on notice 
that more was required of him if there 
was to be a successful search for the 
necessary evidence.  The factual data 
required . . . are straightforward facts 
and do not place an impossible or onerous 
task on appellant.  The duty to assist is 
not always a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining putative evidence.  
We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to he peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same care 
and considerations given to their fellow 
veterans. 

Wood, 1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed a situation in which the Board had remanded a case 
for a VA psychiatric examination.  Id. at 187.  The RO 
indicated the examination could not be conducted because of 
the veteran's incarceration and informed him that "since no 
current medical evidence is available, no change is warranted 
in the current evaluation of your [PTSD]."  Id. at 188.  In 
response, the veteran indicated that he did not know when he 
would be released from prison.  Id.  The Court held that, 
because the record did not contain information concerning the 
RO's efforts to have an examination conducted at the 
correctional facility by a fee-based or VA physician, the 
unique circumstances of that case required a remand "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Id. at 191.  Significantly, however, 
the Court also indicated that, notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  Id.

The above cases address VA's duty to assist in the context of 
an incarcerated veteran's request for a VA examination in 
prison, and their principles appy to the case now before the 
Board.  VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans, and to ensure that the veteran is 
fully informed of the evidence needed to support his claim as 
well as the means and methods of providing this evidence.

The Board complied with these principles and fulfilled its 
duty to assist.  In this instance, the VA obtained the 
veteran's available medical treatment records, including 
requesting any treatment records from the various facilities 
the veteran has been incarcerated thereat, and those other 
records that the VA was made aware thereof.  Inquiries to the 
veteran have gone to the various prisons or home addresses 
when appropriate.  As such, the VA obtained those records and 
they have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran originally stated that he wanted to 
provide testimony before the Board.  However, after his 
incarceration, he informed the VA that he would be 
unavailable and that he preferred that his claim be processed 
without waiting for a hearing.  Therefore, it is the 
conclusion of the Board that the veteran has withdrawn his 
request for a hearing before the Board.  The appellant was 
given notice that the VA would help him obtain evidence but 
that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
and his accredited representative have proffered documents 
and statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing service connection claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects the veteran served in the Kingdom of 
Thailand during the Vietnam War.  The veteran's US Air Force 
military occupational specialty (MOS) was that of 90650 - 
medical admin specialist.  He did not have a secondary MOS.  
His DD Form 214 notes that the veteran was issued a National 
Defense Service Medal and a Vietnam Service Medal.  The 
veteran also received the Air Force Good Conduct Medal.  The 
official records do not show that the veteran was awarded a 
personal or unit valour award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the veteran 
fired his personal weapon at the enemy such that he might 
have been awarded a Combat Infantryman Badge or a similar 
award from the Air Force.  

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in 
Thailand where he claims he experienced many horrors (or 
stressors).  Specifically, the veteran contends while 
stationed at the Royal Thai Air Force Base at Ubon [Nakon 
Ratchasima Ubon Ratchathani], the base was fired upon by the 
enemy.  He further contends that after one of these attacks, 
he saw dead bodies and he was forced to count body parts of 
friendly forces.  He further stated that he had been issued a 
rifle and had fired it while on patrol.  The veteran has also 
claimed that even though he was a medical administration 
specialist, he was a passenger in a medivac helicopter that 
flew into South Vietnam.  He avers that he now suffers from 
nightmares, flashbacks, depression, and irritability.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 
(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and 
(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2005).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005).

The veteran's principal claimed stressors are that he was 
fired upon while stationed in Thailand, that he saw other 
people die as a result of enemy fire, and that he might have 
killed someone while performing his military duties.  In this 
situation, the veteran was not in receipt of any awards 
and/or decorations that would suggest that he participated, 
i.e., fired a weapon, in actual combat with the enemy.  The 
veteran's military occupational specialty is not one that 
would normally be involved in combat situations.  Moreover, 
the Department of the Air Force has not confirmed the basic 
facts surrounding the veteran's claimed stressors.  The VA 
and the service department has not been able to ascertain 
that the veteran was ever fired upon by enemy combatants.  

Additionally, despite the veteran's assertions, he has not 
provided any documents or statements from members of his Air 
Force unit that could verify his claimed stressors.  While 
the veteran did provide names of individuals he thought were 
stationed with him during the alleged stressor events, he did 
not provide enough information with respect to those 
individuals that would allow for a review of the appropriate 
reference material with respect to those individuals.  That 
is, the veteran referenced two individuals - a Sergeant 
"Cary Parrish" and a Captain "Robert Lepton".  However, 
not provided by the veteran were the units of these two 
individuals, their branch of service, their military 
occupational speciality, their home states of record, or any 
additional information that would make it possible for the VA 
to actually identify, locate, and contact these individuals.  

To make sure that the veteran fully understands what the 
Board is saying - none of the incidents claimed by the 
veteran could be verified.  The veteran has remained vague 
with regard to such pertinent facts as names, dates, and 
locations.  He has never commented on whether any verifiable 
person was with him at the time any of the "stressful" 
events occurred, the date it happened, or other information 
that would help in the confirmation of his story.  Moreover, 
the file contains no other independent credible evidence, 
such as statements from fellow Airmen, as to the occurrence 
of the alleged events.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed 
stressors.  However, the veteran has remained vague and 
almost disinterested in providing the needed information.  To 
the Board, it appears that the veteran has remained passively 
disinterested in providing assistance and has not provided 
information that is essential in obtaining the verifying 
evidence he alludes thereto.  See also Gobber v. Derwinski, 2 
Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 
(1992).

The veteran may assert that because a prison examiner has 
diagnosed the veteran as having PTSD, that should be enough 
to prevail on his claim.  It is true that the veteran does 
have a diagnosis of PTSD and he has received treatment for 
other psychiatric disorders.  However, the diagnosis of PTSD 
was apparently made following a recitation by the veteran of 
his alleged combat stressors, which may or may not have 
resulted from actions while in the Air Force.  For nearly 
twenty years before that doctor's opinion, and since that 
opinion, the veteran was diagnosed as suffering from a 
bipolar disorder.  The prison doctor's opinion is the only 
document that actually reports that the veteran suffers from 
PTSD.  Of interest to the Board is the medical examination of 
July 2002 that noted that while the veteran might have been 
suffering from some manifestations or symptoms of PTSD, that 
same doctor stated that a full diagnosis of PTSD was not 
warranted.  

Because the prison diagnosis has been based on the veteran's 
own recitation of his alleged service history (stressors), it 
is uncertain to what extent the veteran actually meets the 
criteria for PTSD.  Where the VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat with the enemy but the claimed stressor 
is not related to such combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Zarycki, supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressors 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.  

To further comment on this point, the Board points out the 
fact that it specifically remanded the claim in January 2005.  
One of the tasks that was required of the AMC was to contact 
the veteran and obtain additional information concerning his 
claimed stressors.  The record reflects that the AMC sent 
letters of inquiry to the veteran on two different occasions 
(January 2005 and June 2005).  Letters were also sent to the 
veteran's accredited representative.  Despite the request for 
additional information, the veteran failed to respond.  He 
did not send an additional statement clarifying what he saw 
or experienced while he was in Thailand.  He did not provide 
any further information as to the tasks and jobs he was 
performing while in Thailand, nor did he clarify which 
unit(s) he was assigned thereto.  Moreover, he did not 
proffer any documents from any other individuals that would 
minimally confirm or partially corroborate any of his 
assertions.  

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, a verifiable stressor to 
support a diagnosis of PTSD has not been shown.  While PTSD 
has been diagnosed, the veteran has not provided sufficiently 
detailed information relating to his examples of stressors to 
allow for corroboration, and, a diagnosis of PTSD, without 
verified stressors relating the disorder to military service, 
is insufficient to establish entitlement to service 
connection.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the veteran suffers from PTSD related to his military 
service.  On the basis of these findings and following a full 
review of the record, the Board concludes that the record 
does not show that the veteran has PTSD related to his 
experiences in Thailand, and service connection for PTSD is 
not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


